DETAILED ACTION
Status of the Application
1.	Claims 1 – 20 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 2 and 5 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 6 of U.S. Patent No. 11,340,701 in view of Katz et al. (U.S. Pub. 2020/0207358).
Regarding claim 1, claim 1 of U.S. Patent No. 11,340,701 set forth the general conditions of these claims.  Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by Katz for at least the reasons set forth below with regard to the prior art rejections.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of U.S. Patent No. 11,340,701 and Katz to yield predictable results.  Modifying the recitations of U.S. Patent No. 11,340,701 to include the processing techniques of Katz merely fills in the gaps of the recitations of U.S. Patent No. 11,340,701 or provides an obvious alternative as to how gaze detection may be performed.
Regarding claims 2 and 5 – 6, these claims are rejected in view of claims 1 – 4 and 6 of U.S. Patent No. 11,340,701 is view of the teachings of Katz set forth below with regard to the prior art rejections.
5.	Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 11,340,701 in view of Katz and Hennessey et al. (U.S. Pub. 2011/0228975).
Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by the combination of Katz and Hennessey for at least the reasons set forth below with regard to the prior art rejections.
6.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 11,340,701 in view of Katz and Ollila (U.S. Pub. 2019/0235236).
Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by the combination of Katz and Ollila for at least the reasons set forth below with regard to the prior art rejections.
7.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 11,340,701 in view of Katz and Gupta et al. (U.S. Pub. 2019/0251707).
Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by the combination of Katz and Gupta for at least the reasons set forth below with regard to the prior art rejections.
8.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 11,340,701 in view of Katz, Gupta, and Hennessey.
Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by the combination of Katz, Gupta, and Hennessey for at least the reasons set forth below with regard to the prior art rejections.
9.	Claims 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 11,340,701.
Regarding claims 10 and 15, claims 9 and 16 of U.S. Patent No. 11,340,701 anticipate these claims.  While the recitations are not identical, they overlap the same subject matter.
10.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 11,340,701 in view of Katz and Gupta et al. (U.S. Pub. 2019/0251707).
Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by the combination of Katz and Gupta for at least the reasons set forth below with regard to the prior art rejections.
11.	Claims 12, 14 – 15, 17, and 19 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 11,340,701 in view of Molin et al. (U.S. Pub. 2020/0225745) and Katz.
Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by the combination of Molin and Katz for at least the reasons set forth below with regard to the prior art rejections.
11.	Claims 13, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 11,340,701 in view of Molin, Katz, and Hennessey et al. (U.S. Pub. 2011/0228975).
Any subject matter not recited by U.S. Patent No. 11,340,701 is taught by the combination of Molin, Katz, and Hennessey for at least the reasons set forth below with regard to the prior art rejections.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1 – 2, 5 – 6, 10, 12, 14 – 15, 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Molin et al. (U.S. Pub. 2020/0225745) in view of Katz et al. (U.S. Pub. 2020/0207358).
Regarding claim 1, Molin teaches: a method comprising:
generating an image depicting a representation of a glare effect, the image depicting at least a portion of at least one eye of a subject, wherein the glare effect depicted in the image is depicted as at least partially occluding the at least a portion of the at least one eye in the image (FIGS. 1, 6; paragraphs [0036], [0052], [0096]; gaze tracking model 401 captures images from imaging devices 301-304 to predict gaze rays 330, 340, and 350 based on the captured images.  The images captured in step 601 of obtaining training data includes an image of eye 100 and glints [glare] 115 which at least partially occlude a portion of eye 100); and
determining, using one or more machine learning models and a concatenation of features extracted from the image, one or more features indicative of a gaze direction of the subject (FIG. 4; paragraph [0036], [0044], [0045]; gaze ray 402 is determined by gaze tracking model 401 which may be implemented as a neural network with machine learning.  Both the image of the eye 100 and the glints [glare] 115 are used together as a concatenation of features to determine gaze direction).
Molin fails to explicitly disclose: the generated image is second image generated using a first image depicting the at least a portion of at least one eye of a subject; the representation of a glare effect is an isolated representation of the glare effect; and  performing one or more operations based on at least in part on the gaze direction.
However, in a related field of endeavor, Katz discloses a gaze detection system that determines a user’s gaze using a neural network by utilizing machine learning techniques (paragraph [0029]).
With regard to claim 1, Katz teaches: the generated image is second image generated using a first image depicting the at least a portion of at least one eye of a subject; the representation of a glare effect is an isolated representation of the glare effect (paragraphs [0029], [0030], [0046]; a machine learning model determines a gaze direction based on captured images of a user’s face [first image] to detect presence of eye’s.  This image of the user’s face [first image] can be processed to extract various features [second image] such as glints.  Gaze direction is then determined using the image of the user’s eyes and the extracted features.  It is implied or suggested that the extracted features are then utilized as a second image for gaze tracking.  When the extracted features are glints, the second image would be an isolated representation of the glints [glare]); and
performing one or more operations based on at least in part on the gaze direction (paragraphs [0051], [0061], [0072], [0110]; processor 132 is configured to perform actions based on information captured in images, as set forth above.  These actions can include changing parameters of a vehicle which as turning on/off warning lights or signals, changing speed, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin and Katz to yield predictable results.  More specifically, the teachings of a system for determining a user’s gaze direction using a neural network with a machine learning model based on captured images including a user’s eye and a glint/glare reflected off of a user’s eye, as taught by Molin, are known.  Additionally, the teachings of a system that determines a user’s gaze direction using a neural network with machine learning models based on captured images of a user’s face to detect a presence of a user’s eyes and extracted glint features of a user’s eyes where the system performs actions based on the determined gaze direction, as taught by Katz, are known as well.  The combination of the known teachings of Molin and Katz would yield the predictable results of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on captured images including a user’s face, eyes, and an extracted glint/glare reflected off of a user’s eye, where the system performs actions based on the determined gaze direction.  Put another way, it would have been obvious to incorporate the capture of a first image of user’s face to detect a user’s eyes and extract glints of the eyes as a second image, as taught/suggested by Katz, into the system of Molin to more accurately determine a gaze direction based on both a user’s eyes and detected glints.  Accordingly, combining the teachings of Molin and Katz would use a more accurate gaze tracking system by separately analyzing a user’s eyes, via a face image, and glints, via a glint image, to determine a user’s gaze direction.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin and Katz to yield the aforementioned predictable results.
Regarding claim 10, Molin teaches: a system comprising: one or more processing units comprising processing circuitry configured to perform operations (FIG. 3; paragraph [0042]; processing circuitry 306).
The remainder of claim 10 is merely an apparatus configured to perform the method steps recited above with regard to claim 1.  Accordingly, the rest of this claim is rejected for at least the reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be provided in this action for the purpose of brevity.
Regarding claim 15, Molin teaches: a processor comprising: one or more circuits to perform operations (FIG. 3; paragraph [0042]; processing circuitry 306).
The remainder of claim 15 is merely an apparatus configured to perform the method steps recited above with regard to claim 1.  Accordingly, the rest of this claim is rejected for at least the reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be provided in this action for the purpose of brevity.
Regarding claim 2, Molin fails to explicitly disclose: wherein the method further comprises generating, based at least in part on the first image, a representation of at least a portion of a face of the subject.
However, Katz teaches: wherein the method further comprises generating, based at least in part on the first image, a representation of at least a portion of a face of the subject (paragraphs [0029], [0030], [0046]; as set forth above, the “first image” is an image of a user’s face that includes the user’s eyes for gaze tracking).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin and Katz to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 5, the combination of Molin and Katz teach: wherein the determining the one or more features comprises: processing, using a machine learning model of the one or more machine learning models, the first image; and processing, using a machine learning model of the one or more machine learning models, the second image  (Molin; FIGS. 1, 3, 4, 6; paragraphs [0036], [0044], [0045], [0096]; tracking model 401 uses an image of a glint/glare reflected off of the user’s eye as an input to the model.  Katz; paragraphs [0029], [0030], [0048]; a machine learning model uses an image of a user’s face as an input to the model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin and Katz to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Molin nor Katz explicitly disclose that the first and second images are inputs for two separate models.
However, Katz discloses that machine learning for gaze detection may be implemented using one or more models (paragraphs [0029], [0030]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of known teachings of Molin and Katz to yield predictable results.  Specifically, it would have been obvious to utilize different models for different features to be utilized in machine learning based gaze tracking.  Using separate mathematical models to separate track and model a glint/glare off of their eye and a user’s face would have been an obvious alternative to using a singular model for performing the gaze tracking of the combination of Molin and Katz.  Such use of separate models is explicitly disclosed in Katz as being a known option with regard to gaze tracking with machine learning models.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of known teachings of Molin and Katz to yield the aforementioned predictable results.
Regarding claims 6 and 12, Molin fails to explicitly disclose: wherein the one or more operations comprise at least one of initiating an audible warning, initiating a visual warning, causing display of a warning, engaging an autonomous functionality, performing a braking operation, or performing a turning operation.
However, Katz teaches: wherein the one or more operations comprise at least one of initiating an audible warning, initiating a visual warning, causing display of a warning, engaging an autonomous functionality, performing a braking operation, or performing a turning operation (paragraphs [0051], [0061], [0110]; as set forth above, processor 132 is configured to perform actions based on information captured in images, as set forth above.  These actions can include changing parameters of a vehicle which as turning on/off warning lights or signals [visual warning], changing speed [braking operation], etc.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin and Katz to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 14 and 20, Molin teaches: wherein the system is comprised in at least one of:
a control system for an autonomous or semi-autonomous machine;
a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations;
a system for performing light transport simulation; a system for performing deep learning operations;
a system implemented using an edge device;
a system for generating synthetic data; a system incorporating one or more virtual machines (VMs) (paragraph [0040]; the disclosed device can be implemented as part of a virtual reality [VR] or augmented reality [AR] device [virtual machines]);
a system implemented at least partially in a data center; or
a system implemented at least partially using cloud computing resources.  
Regarding claim 17, Molin teaches: wherein the one or more circuits further comprise circuity to: receive third input data corresponding to a first portion of the image depicting a left eye of the subject (paragraph [0041]; gaze tracking system 300 may separately track a user’s left and right eyes.  Accordingly, a “third input data” for gaze tracking may be the left eye of the user); and
receive fourth input data corresponding to a second portion of the image depicting a right eye of the subject (paragraph [0041]; gaze tracking system 300 may separately track a user’s left and right eyes.  Accordingly, a “fourth input data” for gaze tracking may be the right eye of the user),
wherein the determination of the gaze direction using the one or more machine learning models is further based at least in part on the third input data and the fourth input data (paragraph [0041]; gaze tracking system 300 use tracked positions of the user’s left and right eyes to determine a combined gaze point).
Regarding claim 19, the combination of Molin and Katz teaches: wherein the second input data further comprises a location of at least one eye of the subject (Molin; FIGS. 1, 3, 4, 6; paragraphs [0036], [0044], [0045], [0096]; tracking model 401 models a gaze direction based on captured images of a user’s eye and a glint/glare reflected off of the user’s eye.  Katz; paragraphs [0029], [0046]; a machine learning model determines a gaze direction based on captured images of a user’s face [first image] to detect presence of eye’s.  Accordingly, image of a user’s face [second input data] is used to determine a location of a user’s eye(s) for gaze tracking).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin and Katz to yield predictable results for at least the reasons set forth above with regard to claim 1.

14.	Claims 3 – 4, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Molin in view of Katz, as applied to claims 1, 10, and 15 above, in further view of Hennessey et al. (U.S. Pub. 2011/0228975).
Regarding claim 3, neither Molin nor Katz explicitly disclose: wherein the representation includes a binary mask.
However, in a related field of endeavor, Hennessey discloses a system for detecting a point-of-gaze of a user by capturing images of a user’s eyes (Abstract).
With regard to claim 3, Hennessey teaches: wherein the representation includes a binary mask (FIG. 8; paragraphs [0073], [0093] – [0095]; an image of a pupil of a user’s eye is applied with a binary mask in steps 406 – 408 so that pupil and glints have opposing binary values for differentiation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Hennessey to yield predictable results.  More specifically, the teachings of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare reflected off of a user’s eye(s), as taught by the combination of Molin and Katz, are known.  Additionally, the teachings of a gaze detection system that applies a binary mask to an image of a pupil of a user’s eye to isolate the pupil and glints, as taught by Hennessey, are known as well.  The combination of the known teachings of Molin, Katz, and Hennessey would yield the predictable results of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare reflected off of a user’s eye(s), where the isolated representation includes a binary mask to isolate the pupil and glints of a user’s eye (s).  Put another way, it would have been obvious to perform the extraction of glints, as disclosed by Katz, using a binary mask, as disclosed by Hennessey.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Hennessey to yield the aforementioned predictable results.
Regarding claim 4, neither Molin nor Katz explicitly disclose: wherein the isolated representation of a glare effect corresponds to pixels within the first image that have a brightness value above a threshold value.
However, Hennessey teaches: wherein the isolated representation of a glare effect corresponds to pixels within the first image that have a brightness value above a threshold value (FIG. 8; paragraphs [0073], [0085]; glare is differentiated from a user’s pupil based on detected brightness being greater than a threshold value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Hennessey to yield predictable results for the reasons set forth above with regard to claim 3.
Regarding claim 13, neither Molin nor Katz explicitly disclose: wherein the isolated representation of the glare effect further comprises a binary mask of glare points associated with pixels of the image.
However, Hennessey teaches: wherein the isolated representation of the glare effect further comprises a binary mask of glare points associated with pixels of the image (FIG. 8; paragraphs [0073], [0093] – [0095]; an image of a pupil of a user’s eye is applied with a binary mask in steps 406 – 408 so that pupil and glints have opposing binary values for differentiation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Hennessey to yield predictable results for the reasons set forth above with regard to claim 3.
Regarding claim 16, neither Molin nor Katz explicitly disclose: wherein the one or more circuits further comprise circuity to generate the first input data based at least in part on determining one or more pixels of the image with brightness values greater than a threshold.
However, Hennessey teaches: wherein the one or more circuits further comprise circuity to generate the first input data based at least in part on determining one or more pixels of the image with brightness values greater than a threshold (FIG. 8; paragraphs [0073], [0085]; glare is differentiated from a user’s pupil based on detected brightness being greater than a threshold value.  When applied to Molin, this brightness differentiation may be used to identify glint points [first input] for gaze detection).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Hennessey to yield predictable results for the reasons set forth above with regard to claim 3.
Regarding claim 18, neither Molin nor Katz explicitly disclose: wherein the second input data further comprises a mask associated with a face of the subject.
However, Hennessey teaches: wherein the second input data further comprises a mask associated with a face of the subject (FIG. 8; paragraphs [0073], [0093] – [0095]; an image of a pupil of a user’s eye is applied with a binary mask in steps 406 – 408 so that pupil and glints have opposing binary values for differentiation.  This binary mask is applied with reference to a user’s eyes and is therefore associated with a face of the user [subject]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Hennessey to yield predictable results for the reasons set forth above with regard to claim 3.

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Molin in view of Katz, as applied to claim 1 above, in further view of Ollila (U.S. Pub. 2019/0235236).
Regarding claim 7, neither Molin nor Katz explicitly disclose: wherein generating the second image further comprises extracting a set of glare points from the first image corresponding to one or more characteristics of glare shapes.
However, in a related field of endeavor, Ollila discloses a gaze-tracking system (Abstract).
With regard to claim 7, Ollila teaches: wherein generating the second image further comprises extracting a set of glare points from the first image corresponding to one or more characteristics of glare shapes (paragraph [0055]; glints are used for detecting a position of a user’s pupil within a user’s eye for gaze tracking.  Glints may be identified via a predetermined shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Ollila to yield predictable results.  More specifically, the teachings of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare reflected off of a user’s eye(s), as taught by the combination of Molin and Katz, are known.  Additionally, the teachings of a gaze detection system that uses glints having a predetermined shape for detecting a position of a user’s pupil within a user’s eye for gaze tracking, as taught by Ollila, are known as well.  The combination of the known teachings of Molin, Katz, and Ollila would yield the predictable results of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare having a predetermined shape reflected off of a user’s eye(s).  Put another way, it would have been obvious to perform the extraction of glints, as disclosed by Katz, using predetermined glint shapes, as disclosed by Ollila, in order to accurately detect a position of a user’s eyes using glints, as disclosed by Molin.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Ollila to yield the aforementioned predictable results.

16.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Molin in view of Katz, as applied to claims 1 and 10 above, in further view of Gupta et al. (U.S. Pub. 2019/0251707).
Regarding claim 8, neither Molin nor Katz explicitly disclose: wherein the one or more features further comprises features extracted from a face grid generated based at least in part on the first image.
However, in a related field of endeavor, Gupta discloses a machine-learned neural network predicts coordinates for eye gaze data (paragraph [0006]).
With regard to claim 8, Gupta teaches: wherein the one or more features further comprises features extracted from a face grid generated based at least in part on the first image (paragraph [0039]; in order to detect gaze points and/or gaze direction, a face grid representing the position of the face is generated from captured image(s).  Eye gaze data 134 is extracted from the face grid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Gupta to yield predictable results.  More specifically, the teachings of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare reflected off of a user’s eye(s), as taught by the combination of Molin and Katz, are known.  Additionally, the teachings of a gaze detection system that generates a face grid from a captured image and then extracts eye gaze data from the face grid to detect gaze position, as taught by Gupta, are known as well.  The combination of the known teachings of Molin, Katz, and Gupta would yield the predictable results of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare reflected off of a user’s eye(s), where first image is used to generate a face grid from which eye gaze data is extracted to detect gaze position.  Put another way, it would have been obvious to process the first image to generate a face grid and extract data therefrom for gaze detection, as disclosed by Gupta.  Such a combination merely fills in the gaps of the combination of Molin and Katz as to specific processing techniques that may be used with regard to face images for detecting gaze direction.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Gupta to yield the aforementioned predictable results.
Regarding claim 11, neither Molin nor Katz explicitly disclose: wherein the processing circuitry is further to determine the gaze direction of the subject depicted in the image based at least in part on an output of a machine learning model of the one or more machine learning models that processes one or more features extracted from a portion of the image corresponding to an eye of the subject and a face grid generated based at least in part on the image.
However, Gupta teaches: wherein the processing circuitry is further to determine the gaze direction of the subject depicted in the image based at least in part on an output of a machine learning model of the one or more machine learning models that processes one or more features extracted from a portion of the image corresponding to an eye of the subject and a face grid generated based at least in part on the image (paragraphs [0006], [0039]; a machine-learned neural network predicts coordinates for eye gaze data.  In order to detect gaze points and/or gaze direction, a face grid representing the position of the face is generated from captured image(s).  Eye gaze data 134 is extracted from the face grid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, and Gupta to yield predictable results for at least the reasons set forth above with regard to claim 8.  

17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Molin in view of Katz in view of Gupta, as applied to claim 8 above, in further view of Hennessey.
Regarding claim 9, neither Molin nor Katz nor Gupta explicitly disclose: wherein the one or more of features further comprises one or more features extracted from a portion of the first image associated with a bounding box within the first image corresponding to the at least one eye of a subject.
However, Hennessey teaches: wherein the one or more of features further comprises one or more features extracted from a portion of the first image associated with a bounding box within the first image corresponding to the at least one eye of a subject (paragraph [0099]; a bounding box is utilized for each eye to detect information related to a user’s pupils as part of the gaze-detection process).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, Gupta, and Hennessey to yield predictable results.  More specifically, the teachings of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare reflected off of a user’s eye(s), where the first image is used to generate a face grid from which eye gaze data is extracted to detect gaze position, as taught by the combination of Molin, Katz, and Gupta, are known.  Additionally, the teachings of a gaze detection system that utilizes a bounding box for each eye to determine information related to a user’s pupils as part of the gaze-detection process, as taught by Hennessey, are known as well.  The combination of the known teachings of Molin, Katz, Gupta, and Hennessey would yield the predictable results of a system for determining a user’s gaze direction using a neural network with one or more machine learning models based on a first image of a user’s face and eyes and a second image of an isolated representation of extracted glint/glare reflected off of a user’s eye(s), where first image is used to generate a face grid from which eye gaze data is extracted to detect gaze position using bounding boxes for each eye to detect information related to a user’s pupils.  Put another way, it would have been obvious to use the well-known and conventional image processing technique of utilizing bounding boxes for extracting information from images, as disclosed by Hennessey, as the particular way to extract the eye gaze data from the face grid of the combination of Molin, Katz, and Gupta.  Such a combination merely fills in the gaps of the combination of Molin, Katz, and Gupta as to specific processing techniques that may be used with regard to extracting eye data from face images for detecting gaze direction.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Molin, Katz, Gupta, and Hennessey to yield the aforementioned predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626